NO. 12-12-00369-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER OF THE MARRIAGE                               §   APPEAL FROM THE 294TH

OF SHANNON DANIELLE GRIMES                                 §    JUDICIAL DISTRICT COURT

AND JASON WAYNE GRIMES                                    §     VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In his motion, Appellant states that
the parties have resolved their dispute and he no longer wishes to pursue the appeal. Because
Appellant has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion
is granted, and the appeal is dismissed.
Opinion delivered May 15, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              MAY 15, 2013


                                        NO. 12-12-00369-CV

                   IN THE MATTER OF THE MARRIAGE OF
            SHANNON DANIELLE GRIMES AND JASON WAYNE GRIMES



                            Appeal from the 294th Judicial District Court
                         of Van Zandt County, Texas. (Tr.Ct.No. 12-00099)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.